Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks of 08/05/2022
Claims 1, 6, and 11 have been amended. 
New claims 16-20 have been added.
Claims 1-20 currently pending.
An interview was conducted on 08/12/2022 discussing the amendments of 08/04/2022. 
The Outstanding Double Patenting rejection has been withdrawn based on at least the arguments and the Approved Terminal Disclaimer of 08/05/2022. Please refer to the action below. 

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 
Response to Arguments/Remarks
Applicant remarks/arguments of pages 9-11 corresponding to respective single prior arts rejections of Shin citing “Without acquiescing to the Office's assertions, independent claim 1 has been amended to recite, "receive, from the destination, language information indicating a second language to be translated." Applicants assert that the cited art fails to disclose, at least, this feature…..Thus, Shin discloses determining a translation destination language based on a user input (at the transmission device). However, Shin is completely silent on receiving the translation destination language from the receiver device”; and page 10-11 regarding Oshima cites “Oshima therefore discloses identifying a language used by a called party based on the called party's IP number (IP address) of an IP telephone of the called party and performing automatic translation. However, according to Oshima, a user who makes a call inputs the called party's IP number (IP address). Oshima is completely silent on receiving the translation language from the called party. Therefore, Applicants assert that Shin and Oshima, alone or in combination, fail to disclose, at least, "receive, from the destination, language information indicating a second language to be translated," as required by amended independent claim 1. Applicants assert independent claims 6 and 11 are allowable for reasons similar to independent claim 1”, have been considered.
 However, each of the arguments corresponding to the new languages of "receive, from the destination, language information indicating a second language to be translated." are in respect to both prior arts moot in light of the new ground of rejection. Please refer to the below rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable and obvious over Oshima et al. (JP 2004/260430, previously cited), in view of Cunnington et al. (US 20100198579, A1).

     Regarding claim 1, Oshima teaches an information processing system (at least the Abstract and para. 0033, and 0043 teaches an information processing system communicable with a group of servers and at least a first device and a second device and comprising a method for acquiring at least voice content data and receiver/transmitting content data from the first device, the system in further the Abstract and para. 0033, and 0043 analyzed said contents comprising received contents data in a first source language information, transmitting IP content data, destination IP data and ascertain based on the analyzed data the source language information, target destination language information and target receivers and to translate said contents according to said detected contents data from determined source language information to target destination language and transmit translated contents data to the second destination device according to said detected contents data) comprising: 
5circuitry configured to receive, from a first electronic device, a content data including contents expressed in a first language, and destination information indicating a destination to which the content data is to be transmitted, the destination being different from the first electronic device (at least received IP data of the first receiver and IP data of target receivers of further cited in Abstract and para. 0033, and 0043 further enabled to ascertain said content data expressed in a first language, and destination information indicating a destination to which said content data is to be transmitted, as said destination being obviously different from the first electronic device);
receive language information indicating a second language to be translated 10from the destination (Abstract and para. 0033, and 0043);
cause the contents expressed in the first language included in the content data to translate into the second language indicated by the language information received (Abstract and para. 0033, and 0043); transmit the content data, including the contents translated into the second 15language, to the destination indicated by the destination information (Abstract and para. 0033, and 0043).
     However, Oshima is silent regarding wherein receive, from the destination, said language information indicating said second language to be translated. 
    Cunnington teaches in at least para. 0025 a teleconference session manager configured to obtain in a case automatically, from a first user and from a second user, a language information indicating a first and second language to be translated, the system may further receive from the second user or from the destination, said language information indicating a second Spanish language to be translated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oshima in view of Cunnington  to include wherein said receive, from the destination, said language information indicating said second language to be translated, as discussed above, as Oshima in view of Cunnington  are in the same field of endeavor of determining, based language information and a destination information, a target language to be translated for the destination device, as one skill in the art may appreciate that said language information maybe obtained and identified by a plurality of means including at least data received by the sender device, the receiver device and/or another external device, Cunnington complements the prior art of Oshima in the sense that a translating computer device receives in a case said language information from both the sender and from the receiver, a case further exists where the computer device may receive the language information solely from the receiver device, where seamless translating in the teleconference of the second language to the first language and from the first to the second can be accurately done and which receiving and obtaining further simplified the translation system, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 2 (according to claim 1), Oshima further teaches wherein the circuitry further configured to send, to a translation server via a network, the contents expressed in the first 20language included in the content data (at least para. 0033 and 0043 further notes the system configured to send, to a translation server via a network, the contents expressed in the first language included in the content data); and receive, from the translation server via the network, the content data, including the contents translated into the second language, translated by the translation server (the system of further para. 0033 and 0043 further notes the system configured to receiving, from said translation server via the network, said content data, including the contents translated into the second language, translated by the translation server).


    Regarding claim 3 (according to claim 1), Oshima further teaches wherein the content data includes at 25least one of voice data and text data (said content data of the Abstract or para. 0033, and 0043 includes at 25least one of voice data).

    Regarding claim 4 (according to claim 2), Oshima further teaches wherein the content data includes at least one of voice data and text data (said content data of the Abstract or para. 0033, and 0043 includes at 25least one of voice data).


30    Regarding claim 5 (according to claim 1), Oshima further teaches wherein the circuitry is configured to transmit the content data, after translation of the contents into the second language, to enable the destination to communicate with the first electronic device, without knowledge of the first language (the process discussed in at least the Abstract or para. 0033, and 0043 further enabled after translation of the contents into the second language, to enable the destination to communicate with the first electronic device, understoodly without knowledge of the first language as the translation is based on the detected IP address of the users).

     Regarding claim 6, Oshima teaches an information processing method (at least the Abstract and para. 0033, and 0043 teaches an information processing system communicable with a group of servers and at least a first device and a second device and comprising said method for acquiring at least voice content data and receiver/transmitting content data from the first device, the system in further the Abstract and para. 0033, and 0043 analyzed said contents comprising received contents data in a first source language information, transmitting IP content data, destination IP data and ascertain based on the analyzed data the source language information, target destination language information and target receivers and to translate said contents according to said detected contents data from determined source language information to target destination language and transmit translated contents data to the second destination device according to said detected contents data) comprising: 
receiving, from a first electronic device, a content data including contents expressed in a first language, and destination information indicating a destination to which the content data is to be transmitted, the destination being at a location different from the first electronic device (at least received IP data of the receiver and IP data of target receivers of further cited in Abstract and para. 0033, and 0043 further enabled to ascertain said content data expressed in a first language, and destination information indicating a destination to which said content data is to be transmitted, being obviously at a location different from the first electronic device);
receiving language information indicating a second language to be translated from the 5destination, indicated by the destination information, the destination being at a location different from the first electronic device (Abstract and para. 0033, and 0043);
causing the contents expressed in the first language, included in the content data, to translate into the second language indicated by the language information received (Abstract and para. 0033, and 0043); and transmitting the content data, including the contents translated into the second 10language, to the destination indicated by the destination information (Abstract and para. 0033, and 0043).
     However, Oshima is silent regarding wherein receiving, from the destination, said language information indicating said second language to be translated. 
    Cunnington teaches in at least para. 0025 a teleconference session manager configured to obtain in a case automatically, from a first user and from a second user, a language information indicating a first and second language to be translated, the system may further receive from the second user or from the destination, said language information indicating a second Spanish language to be translated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oshima in view of Cunnington  to include wherein said receiving, from the destination, said language information indicating said second language to be translated, as discussed above, as Oshima in view of Cunnington  are in the same field of endeavor of determining, based language information and a destination information, a target language to be translated for the destination device, as one skill in the art may appreciate that said language information maybe obtained and identified by a plurality of means including at least data received by the sender device, the receiver device and/or another external device, Cunnington complements the prior art of Oshima in the sense that a translating computer device receives in a case said language information from both the sender and from the receiver, a case further exists where the computer device may receive the language information solely from the receiver device, where seamless translating in the teleconference of the second language to the first language and from the first to the second can be accurately done and which receiving and obtaining further simplified the translation system, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 7 (according to claim 6), Oshima further teaches wherein further comprising: sending, to a translation server via a network, the contents expressed in the first language included in the content data (at least para. 0033 and 0043 further notes the system configured to send, to a translation server via a network, the contents expressed in the first 20language included in the content data); and 15receiving, from the translation server via the network, the content data, including the contents translated into the second language, translated by the translation server (the system of further para. 0033 and 0043 further notes the system configured to receiving, from said translation server via the network, said content data, including the contents translated into the second language, translated by the translation server).

    Regarding claim 8 (according to claim 6), Oshima further teaches wherein the content data includes at 25least one of voice data and text data (said content data of the Abstract or para. 0033, and 0043 includes at 25least one of voice data).


    Regarding claim 9 (according to claim 7), Oshima further teaches wherein the content data includes at least one of voice data and text data (said content data of the Abstract or para. 0033, and 0043 includes at least one of voice data).

    Regarding claim 10 (according to claim 6), Oshima further teaches wherein the transmitting of the 25content data, after translation of the contents into the second language, enables the destination to communicate with the first electronic device, without knowledge of the first language (the process discussed in at least the Abstract or para. 0033, and 0043 further enabled after translation of the contents into the second language, to enable the destination to communicate with the first electronic device, understoodly without knowledge of the first language as the translation is based on the detected IP address of the users).

    Regarding claim 11, Oshima teaches in at least para. 0043 and the Abstract a system comprising: 
a first electronic device (para. 0043-0044 and Abstract further cites at least a first electronic device 10-1); and 
30an information processing apparatus (para. 0043-0044 and Abstract further cites at least a translation server as the information processing apparatus); 
wherein the first electronic device includes first circuitry configured to send, to the information processing apparatus via a network, a content data including contents expressed in a first language, and destination information 35indicating a destination to which the content data is to be transmitted, the destination being different from the first electronic device (contents data of at least the Abstract and those cited in para. 0033, 0043-0044 comprises sent contents such as content data including contents expressed in a first language, and destination IP information data 35indicating a destination to which the content data is to be transmitted, which  destination obviously being different from the first electronic device);
and 33Client Ref. No. FN202003602wherein the information processing apparatus includes second circuitry configured to receive the content data and the destination information from the first electronic device, 5receive language information indicating a second language to be translated (received contents data of at least the Abstract and those cited in para. 0033, 0043-0044 further comprises transmitting IP information data, destination IP information data, detected source language and language information indicating a second language to be translated from the destination, indicated by the destination information, the destination being different from the first electronic device); 
cause the contents expressed in the first language included in the content data to translate into the second language indicated by the language 10information received (Abstract and 0043-0044); transmit the content data, including the contents translated into the second language, to the destination indicated by the destination information (Abstract and 0043-0044). 
    However, Oshima is silent regarding wherein receive, from the destination, said language information indicating said second language to be translated. 
    Cunnington teaches in at least para. 0025 a teleconference session manager configured to obtain in a case automatically, from a first user and from a second user, a language information indicating a first and second language to be translated, the system may further receive from the second user or from the destination, said language information indicating a second Spanish language to be translated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oshima in view of Cunnington  to include wherein said receive, from the destination, said language information indicating said second language to be translated, as discussed above, as Oshima in view of Cunnington  are in the same field of endeavor of determining, based language information and a destination information, a target language to be translated for the destination device, as one skill in the art may appreciate that said language information maybe obtained and identified by a plurality of means including at least data received by the sender device, the receiver device and/or another external device, Cunnington complements the prior art of Oshima in the sense that a translating computer device receives in a case said language information from both the sender and from the receiver, a case further exists where the computer device may receive the language information solely from the receiver device, where seamless translating in the teleconference of the second language to the first language and from the first to the second can be accurately done and which receiving and obtaining further simplified the translation system, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 12 (according to claim 11), Oshima further teaches wherein the information processing apparatus is a translation 15server (translation server 50-3 of Abstract and 0043-0044).

    Regarding claim 13 (according to claim 11), Oshima further teaches wherein the content data includes at least one of voice data and text data (detected content data of at least  Abstract and 0043-0044 further comprises at least one of voice data and text data).

20    Regarding claim 14 (according to claim 12), Oshima further teaches wherein the content data includes at least one of voice data and text data (detected content data of at least  Abstract and 0043-0044 further comprises at least one of voice data and text data).
 
    Regarding claim 15 (according to claim 11), Oshima further teaches wherein the information processing apparatus is configured to transmit the content data, after translation of the contents into the second language, to 25enable the destination to communicate with the first electronic device, without knowledge of the first language (the process discussed in at least the Abstract or para. 0033, and 0043 further enabled after translation of the contents into the second language, to enable the destination to communicate with the first electronic device, understoodly without knowledge of the first language as the translation is based on the detected IP address of the users).

    Regarding claim 16 (according to claim 1), Oshima further teaches wherein the destination to which the content data is to be transmitted includes a plurality of destinations to which the content data is to be transmitted and the second language includes a plurality of second languages (communication content of further para. 0047 as implied and/or as understood may comprise in a case destination content data to be transmitted to a plurality of destinations to which the content data is to be transmitted, such as a case where the first user device is speaking to a plurality of second devices each speaking a second language on the same line and at the same time, and said second language obviously includes in a case said plurality of second languages which maybe further as implied automatically determined); and the circuitry is configured to determine each language, of the plurality of second language, based on a respective corresponding destination, of the plurality of destinations to which the content data is to be transmitted (the system of further para. 0047 further configured as noted to automatically determined the first and second languages of the plurality of second language, based on a respective corresponding destination, of the plurality of destinations to which the content data is to be transmitted).

    Regarding claim 17 (according to claim 1), Oshima further teaches wherein the circuitry is configured to: determine a translation server based on the first language; and cause the contents expressed in the first language to translate into the second language by transmitting the contents expressed in the first language to the translation server (one skill in the art would appreciate where the control server based on the voice, route the voice data to translation server 50-3 instead of the other translation servers which understoodly maybe based on the first language and cause the contents expressed in the first language to translate into the second language by transmitting the contents expressed in the first language to said translation server).
  
    Regarding claim 18 (according to claim 1), Oshima is silent regarding wherein the circuitry is configured to: determine a translation server based on the second language; and 6Atty. Dkt. No. 6150-001226-US-COA1 U.S. Application No. 17/018,041cause the contents expressed in the first language to translate into the second language by transmitting the contents expressed in the first language to the translation server.  
    The system of Cunnington in at least para. 0022 comprises computing device 102 comprises translation services for translating the determined languages of the plurality of the users contents, the system automatically employ a translation component of the device 102 according to at least a determined translation language from at least a second or first device of para. 0025, and further understoodly in para. 0025 and 00226Atty. Dkt. No. 6150-001226-US-COA1 U.S. Application No. 17/018,041causing said contents expressed in a first language to translate into the second language by transmitting the contents expressed in the first language to the translation component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oshima in view of Cunnington  to include wherein said determine translation server based on the second language; and 6Atty. Dkt. No. 6150-001226-US-COA1 U.S. Application No. 17/018,041cause said contents expressed in the first language to translate into the second language by transmitting the contents expressed in the first language to the translation server, as discussed above, as Oshima in view of Cunnington  are in the same field of endeavor of determining, based language information and a destination information, a target language to be translated for the destination device, as one skill in the art may appreciate that said language information maybe obtained and identified by a plurality of means including at least data received by the sender device, the receiver device and/or another external device, Cunnington complements the prior art of Oshima in the sense that a translating computer device receives in a case said language information from both the sender and from the receiver, a case further exists where the computer device may receive the language information solely from the receiver device, one skill in the art may envisage a case where a component of the translating device 102 of Cunnington may equate a first translation device or server to translate a first language to a second language and may equally employ another component to convert a second language other than the first second language to a first language, in a case said determine translation devices or server is based on the second language obtained from the receivers, which maybe further realized according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 19 (according to claim 1), Oshima further implies in at least para. 0047 wherein further comprising a memory storing a target language table including a plurality of location designations and a plurality of target languages, a respective target language, of the plurality of target languages, being associated with each respective location designation, of the plurality of location designations (the system of further para. 0047 based on at least a device destination address, capably determined a target language corresponding to location designations of the destination address, said system obviously comprises a database indicative of said memory storing a target language association or table including a plurality of location designations corresponding to the addresses and said plurality of target languages, a respective target language, of the plurality of target languages, being associated automatically with each respective location designation, of the plurality of location designations); wherein the circuitry is configured to determine the language information from the target language table and the destination information (para. 0047). 
 
    Regarding claim 20 (according to claim 1), Oshima is silent regarding wherein said circuitry is configured to receive the language information from a destination device in response to the first device and the destination device establishing a session.
    Cunnington teaches in at least para. 0025 a teleconference session manager configured to obtain in a case automatically, from a first user and from a second user, a language information indicating a first and second language to be translated, the system may further receive from the second user or from the destination, said language information indicating a second Spanish language to be translated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oshima in view of Cunnington  to include wherein said circuitry is configured to receive the language information from a destination device in response to the first device and the destination device establishing a session, as discussed above, as Oshima in view of Cunnington  are in the same field of endeavor of determining, based language information and a destination information, a target language to be translated for the destination device, as one skill in the art may appreciate that said language information maybe obtained and identified by a plurality of means including at least data received by the sender device, the receiver device and/or another external device, Cunnington complements the prior art of Oshima in the sense that a translating computer device receives in a case said language information from both the sender and from the receiver, a case further exists where the computer device may receive the language information solely from the receiver device, where seamless translating in the teleconference of the second language to the first language and from the first to the second can be accurately done and which receiving and obtaining further simplified the translation system, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        10/11/2022